DETAILED ACTION
This action is responsive to the Amendment filed on 10/27/2021. Claims 1, 8, and 15 have been amended. Claims 1-20 are pending in the case. Claims 1, 8, and 15 are independent claims.

Claim Objections
Claims 5-7 and 19 are objected to because of the following informalities:
The numbering of claims 5 and 19 is not in accordance with 37 CFR 1.126. Claims must be numbered consecutively beginning with the number next following the highest numbered claims previously presented. A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim. See MPEP § 608.01(n).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 8 recite “with tags for: a longest-time section on which a user spends a longest time, a shortest-time section on which the user spends a shortest time, a maximum-time section the user reaches with a maximum time, and a minimum-time section the user reaches with a minimum time” (in lines 10-12 and 7-10, respectively). Similarly, independent claim 15 also recites “the evaluation output showing a region of the regions as having been reached in a minimum time” in lines 11-12. 
As currently presented in claims 1, 8, and 15 (for the “minimum time” aspect), the terms “longest time,” “shortest time,” “maximum time,” and/or “minimum time” are relative terms, each of which respectively renders the claims indefinite. In other words, before the introduction of these new terms, the “usage information” had not been defined in any temporal terms, and there was neither a precedent (or even a notion) of time nor a specified timeframe sufficiently constraining the (arguably, otherwise infinitely unbounded) metes and bounds of the aforementioned relative terms. For example, in claim 15, the limitation in question still recites “showing a region of the regions as having been reached in a minimum time.” Here, in addition to being improperly described in relative/subjective terms (the concept of reaching something “in a minimum time” is both relative and subjective as currently recited), the notion of “minimum time” is longest time,” “shortest time,” “maximum time,” and/or “minimum time” on their face are subjective in nature and/or improperly bounded), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, it is also unclear if (and/or to what extent) the limitations “a longest-time section on which a user spends a longest time” and “a maximum-time section the user reaches with a maximum time” were intended to refer to or possibly cover a same or different underlying feature/functionality. Similarly, the same concern applies for the difference between “a shortest-time section on which the user spends a shortest time” and “a minimum-time section the user reaches with a minimum time” as currently claimed. For purposes of prior art analysis, the Office will adopt a broadest reasonable interpretation for these concepts to generally refer to a feature that is operable to tag regions with temporally-associated tags for either a single section or different sections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Daly, JR. et al. (US Patent Application Pub. No. 2013/0031470, hereinafter “Daly”) in view of Arend et al. (US Patent Application Pub. No. 2004/0012639, hereinafter “Arend”).


obtaining, at an information handling system (IHS) [¶¶ 06 & 13], input pointer information originating from an input pointing device [“The template may be determined or created based on a user's interests, profile data, user provided data, search behaviors, search history, click history, book marking activities, relation to other users, or any other information learned about the user during interactions on the computer. …” (¶ 33) | See also the steps 510 and/or 550 in fig. 5 and/or ¶¶ 09, 36, 41, 59, & 69.]; 
obtaining, at the IHS, an existing wireframe model of a graphic user interface (GUI) content layout [“The present disclosure relates to providing personalized web page layout. The present disclosure is not directed at personalizing the content selected to be displayed, but to personalize the way the content is displayed for each user or user group. Web pages are typically made up of a series of content modules that are arranged to be displayed on a user's display in a specific configuration. The present disclosure discloses a method, system, and programming for dynamically changing that arrangement for a user based on characteristics specific to that user, such that different users may receive the same content on a web page, but it will be arranged differently for each user or user group.” (¶ 07) | See also steps 530 and/or 560 (fig. 5) and/or the existing wireframe model of a graphic user interface (GUI) content layout in fig. 6(b).]; 
analyzing, at the IHS, a user journey through the GUI content layout to obtain usage information, the user journey comprising points …, respectively; tagging, at the IHS, regions of the existing wireframe model based on the usage information, with tags [“[…] analysis of a user's log files may require some additional preprocessing before the log files are analyzed for use of personalized layout. This may be accomplished by analyzing historical user log data. User identifiers typically contain data about the user or more specifically, about the user's search and click history. For example, a typical log file may contain identifiers such as a user id or browser cookie, the URL that the user clicked on or visited, a time stamp, the length of time on a visited URL, and a region, module or space_id that the user clicked on the web site.
The preprocessing steps in assigning a personalized template in an embodiment, includes, sessionizing a user's search log files. This may be accomplished by assigning a unique session identifier to a log record for the same user that correspond to the same session. A session may be a period of time, such as 15 minutes between clicks, although other longer or shorter session times may be utilized. In an embodiment, a heuristic approach may be utilized to define the session, and all web pages viewed within that session period are grouped together to form a view distribution for a session. A view distribution is a list of numbers or data that correspond to the number of times a user viewed a certain area or region of a page or module on a website. This is accomplished by analyzing the space_id's (the modules visited or the area of the page interacted with) for each user.” (¶¶ 36-37) | See also the mappings for the specific tags for each section below, and ¶¶ 11-15, 39, 44, 58-59, & 64.] for:
a longest-time section on which a user spends a longest time [e.g. tags for “[…] regions that received the most views […]” (¶ 39) | ¶¶ 43 & 59], 
a shortest-time section on which the user spends a shortest time [e.g. tags for a section (such as the “financial news module” in the example below, especially when compared versus the “world news” module) whose usage (or lack thereof) has demonstrated that the user is relatively uninterested in it. “[…] If, however, the user's behavior indicates that the user is more interested in world news then financial news, a template may be used that moves the financial news module to a less predominant spot on the page […]” (¶ 44) | ¶ 59], 
a maximum-time section the user reaches with a maximum time, and a minimum-time section the user reaches with a minimum time [ “At step 310, the user data is sessionized and session_ID 450 is added to the log files for the user. The session_ID 450 corresponds to the web sites and modules that the user viewed or clicked on during a particular session. A session may be a predetermined period of time or may be based on a variable limit such as time between clicks. In an embodiment, 15 minutes between clicks was used as the limiting factor to define a session, although other longer or shorter session times may be utilized. In an embodiment, a heuristic approach may be utilized to sessionize the data and define the session, e.g., the session continues as long as the user makes a click within a defined time window. Other sessionizing approaches such as the use of entry and exit pages, or a maximum time between clicks may also be used. Utilizing time 440 to determine if the user is still within the same session, all the web pages viewed within a session are grouped together to form a view distribution at step 320. The view distribution formed at step 320 is a list of numbers or data that correspond to the number of times a user viewed a certain area or region of a page or module on a web page. At step 330, the view distribution is analyzed utilizing a clustering algorithm to determine, based on the URLs 420 and space_IDs 430, where the user visited or clicked on during a session […]” (¶ 59). 
For the “maximum time” aspect, see also the tags for “[…] regions that received the most views […]” (¶ 39)]; and 
rearranging, at the IHS, the existing wireframe model to provide a rearranged wireframe model representative of a rearranged GUI content layout [“Traditionally, requested content is delivered in a predetermined arrangement or a relative relationship with respect to other content. In accordance with the present teaching, however, the template generation engine 160 is provided to customize templates that conform to a user's preferences. Additionally or alternatively, the template generation engine 160 may not be a content provider. Rather, the template generation engine 160 creates personalized templates and rearranges the different pieces of content, based on a user or user groups past behaviors. Additionally or alternatively. The template generation engine 160 may be operated by, or associated with search engine 150, content provider 170 or any other unrelated third-party.” (¶ 50) | For further context and/or examples, see also the many “reclassify” and “reassign” alternatives in ¶¶ 08-10, 16, 34, 39-44, 50-52, 60-63, & 66-72.].

As shown above, Daly shows analyzing, at the IHS, a user journey through the GUI content layout to obtain usage information, the user journey comprising points. In lieu of simply pointing to the considerable breadth of the term “paths” as currently recited and/or the spectrum of possible mappings its broadest reasonable interpretation 
the user journey comprising points and paths from each point of the points to a next point of the points, respectively [See, for example the points and paths as illustrated in at least Arend: figs. 1 & 8, and ¶¶ 32-33, wherein each path represents a user journey from each point of the points to a next point of the points, respectively.]

One of ordinary skill in the art, having the teachings of Daly and Arend before them prior to the effective filing date of the claimed invention, would have been motivated to have Daly’s user journey comprise both points and paths from each point of the points to a next point of the points, respectively, as taught by Arend. The rationale for doing so would have been that at the time, one of ordinary skill in the art would have found Arend’s “points and paths” approach “desirable to automate prototype and program providing” (Arend: ¶ 09). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Daly and Arend (hereinafter, the “Daly-Arend” combination) in order to obtain the invention as recited in claims 1 & 8.

As to dependent claims 2 and 9, Daly-Arend further shows: 
wherein the rearranging comprises: proposing, at the IHS, a proposed rearrangement of two or more elements of the existing wireframe model based on the tagging; performing, at the IHS, simulated usage of the proposed rearrangement according to the user journey to obtain simulated usage information; and evaluating, at the IHS, the proposed rearrangement based on the simulated usage information [See, e.g., the proposal (and optional performance) of the rearrangement of two or more elements of the existing wireframe model based on the tagging (Daly: figs. 6(b) versus 6(c) and ¶¶ 60-66). See also how the proposed rearrangement is evaluated based on a plurality of simulated usage alternatives (e.g. history-based auto-generated templates (Daly: ¶ 51), machine learning simulations (Daly: ¶¶ 42-44 & 55-56), the extrapolation of usage tendencies (Daly: ¶¶ 63-66), the simulations and concomitant evaluations of template estimator 710 and/or template optimizer 740 (Daly: ¶¶ 67-72), etc.). For even further context/examples, see also Daly: ¶¶ 15-16, 39-44, & 49-52.].

As to dependent claims 3 and 10, Daly-Arend further shows:
wherein the rearranging further comprises: judging, at the IHS, the proposed rearrangement based on the simulated usage information; and adopting, at the IHS, the rearranged wireframe model to provide the rearranged GUI content layout [“For each of the groups, a personalized layout or template is assigned based on the group's historical behaviors. The templates may be created by a template generator engine or may be designed ahead of time, but in either case, layout and space on the template is prioritized to correspond to the page modules or regions that received the most views in the view distribution for that group. In an embodiment, that layout consists of the selected template that specifies where on the page content should be placed and a set of operational modules that retrieve the content and render it into the template. …” (Daly: ¶ 39)
“… template generation engine 160 will assign the user to the user group defined in the user's profile at step 545 after preprocessing is complete. At step 550, template generation engine 160 monitors the user's current behavior to determine if the user should be reclassified and assigned to a new user group. If it is determined that the user's current behavior is consistent with the currently assigned user group, then no action is taken and the current template and user group assignment are maintained in step 560. …” (Daly: ¶ 62)].

As to dependent claims 4 and 11, Daly-Arend further shows:
wherein the rearranging further comprises: judging, at the IHS, the proposed rearrangement based on the simulated usage information; proposing, at the IHS, an alternative proposed rearrangement of the two or more elements of the existing wireframe model based on the tagging; performing, at the IHS, simulated usage of the alternative proposed rearrangement according to the user journey to obtain simulated usage information; and evaluating, at the IHS, the alternative proposed rearrangement based on the simulated usage information [“template generator 160 may store templates it creates on its own based on active user or user group behaviors. Such templates will typically be generated for use during the active user session. In either case, there is an unlimited number of templates that may be generated and/or stored within template generator 160 and the number is only limited by the resources allocated to template generator 160. All generated templates, are indexed for subsequent use by a user or user group.” (Daly: ¶ 51)
“… If however, it is determined at step 555 that the user's current behavior warrants a reclassification of the user to a new user group, or if the template is no longer relevant to that specific user group, then template generation engine 160 will reclassify the user or group utilizing user classifier 230 and select and/or generate a new template utilizing generator 230 and update the user's group in 250. Reclassification may occur at the same time other related events are still occurring, i.e., the update of the user's group assignment occurs concurrently with the user's interaction with the site. Once updated, template generation engine 160 will continue to monitor the user's behavior to determine if further updates are required. As with the case of a new user, an existing user's template at step 575 may update immediately or may update upon a subsequent triggering event such as next login, next search, next, browser session.” (Daly: ¶ 62)
“when no appropriate existing template can be identified from storage 720 or 260, the template estimator 710 may create one based on a groups' focal points. Such a created personalized template may be created based on a variety of information provided by analyzers 750-770 and some basic group information. In generating a template, various rules or heuristics, stored in a knowledge base 730 may be used. The initial template, denoted as T″ in FIG. 7, may be sent to the template optimizer 740, which may further refine the template. The refinement may be based on a more detailed analysis of various types of information or user interactions, in light of other information provided by analyzers 750-770.” (Daly: ¶ 72) | For further context/examples, see also Daly: ¶¶ 57-61 & 63-72.].

As to dependent claims 5 and 12, Daly-Arend further shows:
wherein the rearranging further comprises: after the adopting, continuing, at the IHS, to propose and evaluate alternative proposed rearrangements in relation to the rearranged wireframe model [See the cited passages above and/or Daly: ¶¶ 57-61 & 63-72 for the ways in which alternative proposed rearrangements for possible superiority are perpetually proposed and evaluated for at least as long as the user maintains their account in an active status.].

As to dependent claims 6 and 13, Daly-Arend further shows:
wherein the continuing is based on the input pointer information previously obtained [“A click history analyzer 760 may also be provided to analyze click patterns of the users within the group or others to provide information to assist the template estimator 710 to generate a personalized template. When invoked, the click history analyzer 760 may examine both the click history of the user and that of other users within the user group, stored in a click history database in the information archive 790. Such analysis may aid user profile analyzer 750 to better understand, the context of the click history or the likely module associated with the present click. For instance, if the user of a current template had a number of other clicks after accessing top news stories, such information may be singled out by the click history analyzer 760 and it may be estimated that the current click history is associated with a particular interest in a module. Such information may be of value to the template estimator 710 in determining module placement in a layout template.” (Daly: ¶ 69) | See also the steps 510 and/or 550 in Daly: fig. 5 and/or ¶¶ 09, 33, 36, 41, & 59.].

As to dependent claims 7 and 14, Daly-Arend further shows:
wherein the continuing is based on newly available input pointer information [“after a user is assigned to a group, and its associated template based on log file analysis, the user's live interactions are monitored to determine if the user's template should be updated and the user assigned to a new group based on the live interactions. Updating the template may be triggered based on a detection of a change in the user's behavior. To detect such a change, dynamic information may be gathered and analyzed over time to see whether the collected information indicates a change. Some changes can be recognized as meaningful upon detection, e.g., a user's input. Some changes may not clearly signal significance in individual instances but cumulatively, they may. For example, individual clicks from a user on a particular URL link or module may not mean much but repeated clicks on the same URL or module may indicate that the content associated with the URL or module may need to become the focal point of the template if it has not already been.” (Daly: ¶ 41)].

As to independent claim 15, Daly shows a method [¶ 08], comprising:
obtaining, at an information handling system (IHS) [¶¶ 06 & 13], input pointer information originating from an input pointing device [“The template may be determined or created based on a user's interests, profile data, user provided data, click history, book marking activities, relation to other users, or any other information learned about the user during interactions on the computer. …” (¶ 33) | See also the steps 510 and/or 550 in fig. 5 and/or ¶¶ 09, 36, 41, 59, & 69.]; 
obtaining, at the IHS, an existing wireframe model of a graphic user interface (GUI) content layout [“The present disclosure relates to providing personalized web page layout. The present disclosure is not directed at personalizing the content selected to be displayed, but to personalize the way the content is displayed for each user or user group. Web pages are typically made up of a series of content modules that are arranged to be displayed on a user's display in a specific configuration. The present disclosure discloses a method, system, and programming for dynamically changing that arrangement for a user based on characteristics specific to that user, such that different users may receive the same content on a web page, but it will be arranged differently for each user or user group.” (¶ 07) | See also steps 530 and/or 560 (fig. 5) and/or the existing wireframe model of a graphic user interface (GUI) content layout in fig. 6(b).]; 
analyzing, at the IHS, a plurality of user journeys through the GUI content layout to obtain usage information, each of the user journeys comprising points … [“The template may be determined or created based on a user's interests, profile data, user provided data, search behaviors, search history, click history, book marking activities, relation to other users, or any other information learned about the user during interactions on the computer. …” (¶ 33)
click history analyzer 760 may also be provided to analyze click patterns of the users within the group or others to provide information to assist the template estimator 710 to generate a personalized template. When invoked, the click history analyzer 760 may examine both the click history of the user and that of other users within the user group, stored in a click history database in the information archive 790. …” (¶ 69) | See also ¶¶ 11-15, 36-37, 58-59, & 64.]; 
providing an evaluation output, at the IHS, of results of evaluation of the usage information to show regions of the existing wireframe model based on the usage information [“[…] analysis of a user's log files may require some additional preprocessing before the log files are analyzed for use of personalized layout. This may be accomplished by analyzing historical user log data. User identifiers typically contain data about the user or more specifically, about the user's search and click history. For example, a typical log file may contain identifiers such as a user id or browser cookie, the URL that the user clicked on or visited, a time stamp, the length of time on a visited URL, and a region, module or space_id that the user clicked on the web site.
The preprocessing steps in assigning a personalized template in an embodiment, includes, sessionizing a user's search log files. This may be accomplished by assigning a unique session identifier to a log record for the same user that correspond to the same session. A session may be a period of time, such as 15 minutes between clicks, although other longer or shorter session times may be utilized. In an embodiment, a heuristic approach may be utilized to define the session, and all web pages viewed within that session period are grouped together to form a view distribution for a session. A view distribution is a list of numbers or data that correspond to the number of times a user viewed a certain area or region of a page or module on a website. This is accomplished by analyzing the space_id's (the modules visited or the area of the page interacted with) for each user.” (¶¶ 36-37) | See also ¶¶ 11-15, 58-59, & 64.], 
the evaluation output showing a region of the regions as having been reached in a minimum time [“At step 310, the user data is sessionized and session_ID 450 is added to the log files for the user. The session_ID 450 corresponds to the web sites and modules that the user viewed or clicked on during a particular session. A session may be a predetermined period of time or may be based on a variable limit such as time between clicks. In an embodiment, 15 minutes between clicks was used as the limiting factor to define a session, although other longer or shorter session times may be utilized. In an embodiment, a heuristic approach may be utilized to sessionize the data and define the session, e.g., the session continues as long as the user makes a click within a defined time window. Other sessionizing approaches such as the use of entry and exit pages, or a maximum time between clicks may also be used. Utilizing time 440 to determine if the user is still within the same session, all the web pages viewed within a session are grouped together to form a view distribution at step 320. The view distribution formed at step 320 is a list of numbers or data that correspond to the number of times a user viewed a certain area or region of a page or module on a web page. At step 330, the view distribution is analyzed utilizing a clustering algorithm to determine, based on the URLs 420 and space_IDs 430, where the user visited or clicked on during a session […]” (¶ 59).]; and 
rearranging, at the IHS, the existing wireframe model, based on the evaluation output, to provide a rearranged wireframe model representative of a rearranged GUI content layout [“Traditionally, requested content is delivered in a predetermined arrangement or a relative relationship with respect to other content. In accordance with the present teaching, however, the template generation engine 160 is provided to customize templates that conform to a user's preferences. Additionally or alternatively, the template generation engine 160 may not be a content provider. Rather, the template generation engine 160 creates personalized templates and rearranges the different pieces of content, based on a user or user groups past behaviors. Additionally or alternatively. The template generation engine 160 may be operated by, or associated with search engine 150, content provider 170 or any other unrelated third-party.” (¶ 50) | For further context and/or examples, see also the many “reclassify” and “reassign” alternatives in ¶¶ 08-10, 16, 34, 39-44, 50-52, 60-63, & 66-72.].

As shown above, Daly shows analyzing, at the IHS, a user journey through the GUI content layout to obtain usage information, the user journey comprising points. In lieu of simply pointing to the considerable breadth of the term “paths” as currently recited and/or the spectrum of possible mappings its broadest reasonable interpretation would cover, it is potentially conceded that Daly does not appear to explicitly recite a 
each of the user journeys comprising points and paths from each point of the points to a next point of the points, respectively [See, for example the points and paths as illustrated in at least Arend: figs. 1 & 8, and ¶¶ 32-33, wherein each path represents a respective user journey from each point of the points to a next point of the points, respectively.]

One of ordinary skill in the art, having the teachings of Daly and Arend before them prior to the effective filing date of the claimed invention, would have been motivated to have Daly’s user journey comprise both points and paths from each point of the points to a next point of the points, respectively, as taught by Arend. The rationale for doing so would have been that at the time, one of ordinary skill in the art would have found Arend’s “points and paths” approach “desirable to automate prototype and program providing” (Arend: ¶ 09). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Daly and Arend (hereinafter, the “Daly-Arend” combination) in order to obtain the invention as recited in claim 15.

As to dependent claim 16, Daly-Arend further shows:
wherein the rearranging further comprises: proposing, at the IHS, a proposed rearrangement of two or more elements of the existing wireframe model; performing, at the IHS, simulated usage of the proposed rearrangement according to the user journey to obtain simulated usage information; and evaluating, at the IHS, the proposed rearrangement based on the simulated usage information [See, e.g., the proposal (and optional performance) of the rearrangement of two or more elements of the existing wireframe model based on the tagging (Daly: figs. 6(b) versus 6(c) and ¶¶ 60-66). See also how the proposed rearrangement is evaluated based on a plurality of simulated usage alternatives (e.g. history-based auto-generated templates (Daly: ¶ 51), machine learning simulations (Daly: ¶¶ 42-44 & 55-56), the extrapolation of usage tendencies (Daly: ¶¶ 63-66), the simulations and concomitant evaluations of template estimator 710 and/or template optimizer 740 (Daly: ¶¶ 67-72), etc.). For even further context/examples, see also Daly: ¶¶ 15-16, 39-44, & 49-52.].

As to dependent claim 17, Daly-Arend further shows:
wherein the rearranging further comprises: judging, at the IHS, the proposed rearrangement based on the simulated usage information; and adopting, at the IHS, the rearranged wireframe model to provide the rearranged GUI content layout [“For each of the groups, a personalized layout or template is assigned based on the group's historical behaviors. The templates may be created by a template generator engine or may be designed ahead of time, but in either case, layout and space on the template is prioritized to correspond to the page modules or regions that received the most views in the view distribution for that group. In an embodiment, that layout consists of the selected template that specifies where on the page content should be placed and a set of operational modules that retrieve the content and render it into the template. …” (Daly: ¶ 39)
“… template generation engine 160 will assign the user to the user group defined in the user's profile at step 545 after preprocessing is complete. At step 550, template generation engine 160 monitors the user's current behavior to determine if the user should be reclassified and assigned to a new user group. If it is determined that the user's current behavior is consistent with the currently assigned user group, then no action is taken and the current template and user group assignment are maintained in step 560. …” (Daly: ¶ 62)].

As to dependent claim 18, Daly-Arend further shows:
wherein the rearranging further comprises: judging, at the IHS, the proposed rearrangement based on the simulated usage information; proposing, at the IHS, an alternative proposed rearrangement of the two or more elements of the existing wireframe model; performing, at the IHS, alternative simulated usage of the alternative proposed rearrangement according to the user journey to obtain alternative simulated usage information; and evaluating, at the IHS, the alternative proposed rearrangement based on the alternative simulated usage information [“template generator 160 may store templates it creates on its own based on active user or user group behaviors. Such templates will typically be generated for use during the active user session. In either case, there is an unlimited number of templates that may be generated and/or stored within template generator 160 and the number is only limited by the resources allocated to template generator 160. All generated templates, regardless of how they are created are indexed for subsequent use by a user or user group.” (Daly: ¶ 51)
“… If however, it is determined at step 555 that the user's current behavior warrants a reclassification of the user to a new user group, or if the template is no longer relevant to that specific user group, then template generation engine 160 will reclassify the user or group utilizing user classifier 230 and select and/or generate a new template utilizing generator 230 and update the user's group in 250. Reclassification may occur at the same time other related events are still occurring, i.e., the update of the user's group assignment occurs concurrently with the user's interaction with the site. Once updated, template generation engine 160 will continue to monitor the user's behavior to determine if further updates are required. As with the case of a new user, an existing user's template at step 575 may update immediately or may update upon a subsequent triggering event such as next login, next search, next, browser session.” (Daly: ¶ 62)
“when no appropriate existing template can be identified from storage 720 or 260, the template estimator 710 may create one based on a groups' focal points. Such a created personalized template may be created based on a variety of information provided by analyzers 750-770 and some basic group information. In generating a template, various rules or heuristics, stored in a knowledge base 730 may be used. The initial template, denoted as T″ in FIG. 7, may be sent to the template optimizer 740, which may further refine the template. The refinement may be based on a more detailed analysis of various types of information or user interactions, in light of other information provided by analyzers 750-770.” (Daly: ¶ 72) | For further context/examples, see also Daly: ¶¶ 57-61 & 63-72.].

As to dependent claim 19, Daly-Arend further shows:
wherein the rearranging further comprises: after the adopting, continuing, at the IHS, to propose and evaluate alternative proposed rearrangements in relation to the rearranged wireframe model [See the cited passages above and/or Daly: ¶¶ 57-61 & 63-72 for the ways in which, in relation to the rearranged wireframe model, alternative proposed rearrangements are perpetually proposed and evaluated for at least as long as the user maintains their account in an active status.].

As to dependent claim 20, Daly-Arend further shows:
wherein the continuing is based on newly available input pointer information [“after a user is assigned to a group, and its associated template based on log file analysis, the user's live interactions are monitored to determine if the user's template should be updated and the user assigned to a new group based on the live interactions. Updating the template may be triggered based on a detection of a change in the user's behavior. To detect such a change, dynamic information may be gathered and analyzed over time to see whether the collected information indicates a change. Some changes can be recognized as meaningful upon detection, e.g., a user's input. Some changes may not clearly signal significance in individual instances but cumulatively, they may. For example, individual clicks from a user on a particular URL link or module may not mean much but repeated clicks on the same URL or module indicate that the content associated with the URL or module may need to become the focal point of the template if it has not already been.” (Daly: ¶ 41)].

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Daly, JR. et al. (US Patent Application Pub. No. 2013/0031470, hereinafter “Daly”) in view of Arnold et al. (US Patent Application Pub. No. 2015/0339033, hereinafter “Arnold”).

As to independent claims 1 and 8, Daly shows a method [¶ 08] and a concomitant information handling system (IHS) [¶ 13], comprising:
obtaining, at an information handling system (IHS) [¶¶ 06 & 13], input pointer information originating from an input pointing device [“The template may be determined or created based on a user's interests, profile data, user provided data, search behaviors, search history, click history, book marking activities, relation to other users, or any other information learned about the user during interactions on the computer. …” (¶ 33) | See also the steps 510 and/or 550 in fig. 5 and/or ¶¶ 09, 36, 41, 59, & 69.]; 
obtaining, at the IHS, an existing wireframe model of a graphic user interface (GUI) content layout [“The present disclosure relates to providing personalized web page layout. The present disclosure is not directed at personalizing the content selected to be displayed, but to personalize the way the content is displayed for each user or user group. Web pages are typically made up of a series of content modules that are arranged to be displayed on a user's display in a specific configuration. The present disclosure discloses a method, system, and programming for dynamically changing that arrangement for a user based on characteristics specific to that user, such that different users may receive the same content on a web page, but it will be arranged differently for each user or user group.” (¶ 07) | See also steps 530 and/or 560 (fig. 5) and/or the existing wireframe model of a graphic user interface (GUI) content layout in fig. 6(b).]; 
analyzing, at the IHS, a user journey through the GUI content layout to obtain usage information, the user journey comprising points …, respectively; tagging, at the IHS, regions of the existing wireframe model based on the usage information, with tags for: [“[…] analysis of a user's log files may require some additional preprocessing before the log files are analyzed for use of personalized layout. This may be accomplished by analyzing historical user log data. User identifiers typically contain data about the user or more specifically, about the user's search and click history. For example, a typical log file may contain identifiers such as a user id or browser cookie, the URL that the user clicked on or visited, a time stamp, the length of time on a visited URL, and a region, module or space_id that the user clicked on the web site.
The preprocessing steps in assigning a personalized template in an embodiment, includes, sessionizing a user's search log files. This may be accomplished by assigning a unique session identifier to a log record for the same user that correspond to the same session. A session may be a period of time, such as 15 minutes between clicks, although other longer or shorter session times may be utilized. In an embodiment, a heuristic approach may be utilized to define the session, and all web pages viewed within that session period are grouped together to form a view distribution A view distribution is a list of numbers or data that correspond to the number of times a user viewed a certain area or region of a page or module on a website. This is accomplished by analyzing the space_id's (the modules visited or the area of the page interacted with) for each user.” (¶¶ 36-37) | See also the mappings for the specific tags for each section below, and ¶¶ 11-15, 39, 44, 58-59, & 64.] 
a longest-time section on which a user spends a longest time [e.g. tags for “[…] regions that received the most views […]” (¶ 39) | ¶¶ 43 & 59], 
a shortest-time section on which the user spends a shortest time [e.g. tags for a section (such as the “financial news module” in the example below, especially when compared versus the “world news” module) whose usage (or lack thereof) has demonstrated that the user is relatively uninterested in it. “[…] If, however, the user's behavior indicates that the user is more interested in world news then financial news, a template may be used that moves the financial news module to a less predominant spot on the page […]” (¶ 44) | ¶ 59], 
a maximum-time section the user reaches with a maximum time, and a minimum-time section the user reaches with a minimum time [ “At step 310, the user data is sessionized and session_ID 450 is added to the log files for the user. The session_ID 450 corresponds to the web sites and modules that the user viewed or clicked on during a particular session. A session may be a predetermined period of time or may be based on a variable limit such as time between clicks. In an embodiment, 15 minutes between clicks was used as the limiting factor to define a session, although other longer or shorter session times may be utilized. In an embodiment, a heuristic approach may be utilized to sessionize the data and define the the session continues as long as the user makes a click within a defined time window. Other sessionizing approaches such as the use of entry and exit pages, or a maximum time between clicks may also be used. Utilizing time 440 to determine if the user is still within the same session, all the web pages viewed within a session are grouped together to form a view distribution at step 320. The view distribution formed at step 320 is a list of numbers or data that correspond to the number of times a user viewed a certain area or region of a page or module on a web page. At step 330, the view distribution is analyzed utilizing a clustering algorithm to determine, based on the URLs 420 and space_IDs 430, where the user visited or clicked on during a session […]” (¶ 59). 
For the “maximum time” aspect, see also the tags for “[…] regions that received the most views […]” (¶ 39)]; and 
rearranging, at the IHS, the existing wireframe model to provide a rearranged wireframe model representative of a rearranged GUI content layout [“Traditionally, requested content is delivered in a predetermined arrangement or a relative relationship with respect to other content. In accordance with the present teaching, however, the template generation engine 160 is provided to customize templates that conform to a user's preferences. Additionally or alternatively, the template generation engine 160 may not be a content provider. Rather, the template generation engine 160 creates personalized templates and rearranges the different pieces of content, based on a user or user groups past behaviors. Additionally or alternatively. The template generation engine 160 may be operated by, or associated with search engine 150, content provider 170 or any other unrelated third-party.” (¶ 50) | .

As shown above, Daly shows analyzing, at the IHS, a user journey through the GUI content layout to obtain usage information, the user journey comprising points. In lieu of simply pointing to the considerable breadth of the term “paths” as currently recited and/or the spectrum of possible mappings its broadest reasonable interpretation would cover, it is potentially conceded that Daly does not appear to explicitly recite a “paths from each point of the points to a next point of the points, respectively” as apparently intended. In an analogous art, Arnold shows:
the user journey comprising points and paths from each point of the points to a next point of the points, respectively [“… the gesture manager computes user input parameters using the received data. {…} The parameters may include a location for the user input, wherein the location may be a single location associated with a pair of coordinates or a path associated with multiple pairs of coordinates. …” (Arnold: ¶ 42) | For further context, see also Arnold: ¶¶ 36-43]

One of ordinary skill in the art, having the teachings of Daly and Arnold before them prior to the effective filing date of the claimed invention, would have been motivated to have Daly’s user journeys comprise both points and paths from each point of the points to a next point of the points, respectively, as taught by Arnold. The rationale for doing so would have been that at the time, one of ordinary skill in the art would have parted from the premise (especially given Daly’s wireframing precedent) 

As to dependent claims 2 and 9, Daly-Arnold further shows: 
wherein the rearranging comprises: proposing, at the IHS, a proposed rearrangement of two or more elements of the existing wireframe model based on the tagging; performing, at the IHS, simulated usage of the proposed rearrangement according to the user journey to obtain simulated usage information; and evaluating, at the IHS, the proposed rearrangement based on the simulated usage information [See, e.g., the proposal (and optional performance) of the rearrangement of two or more elements of the existing wireframe model based on the tagging (Daly: figs. 6(b) versus 6(c) and ¶¶ 60-66). See also how the proposed rearrangement is evaluated based on a plurality of simulated usage alternatives (e.g. history-based auto-generated templates (Daly: ¶ 51), machine learning simulations .

As to dependent claims 3 and 10, Daly-Arnold further shows:
wherein the rearranging further comprises: judging, at the IHS, the proposed rearrangement based on the simulated usage information; and adopting, at the IHS, the rearranged wireframe model to provide the rearranged GUI content layout [“For each of the groups, a personalized layout or template is assigned based on the group's historical behaviors. The templates may be created by a template generator engine or may be designed ahead of time, but in either case, layout and space on the template is prioritized to correspond to the page modules or regions that received the most views in the view distribution for that group. In an embodiment, that layout consists of the selected template that specifies where on the page content should be placed and a set of operational modules that retrieve the content and render it into the template. …” (Daly: ¶ 39)
“… template generation engine 160 will assign the user to the user group defined in the user's profile at step 545 after preprocessing is complete. At step 550, template generation engine 160 monitors the user's current behavior to determine if the user should be reclassified and assigned to a new user group. If it is determined that the user's current behavior is consistent with the currently assigned user group, then no action is taken and the current template and user group assignment are maintained in step 560. …” (Daly: ¶ 62)].

As to dependent claims 4 and 11, Daly-Arnold further shows:
wherein the rearranging further comprises: judging, at the IHS, the proposed rearrangement based on the simulated usage information; proposing, at the IHS, an alternative proposed rearrangement of the two or more elements of the existing wireframe model based on the tagging; performing, at the IHS, simulated usage of the alternative proposed rearrangement according to the user journey to obtain simulated usage information; and evaluating, at the IHS, the alternative proposed rearrangement based on the simulated usage information [“template generator 160 may store templates it creates on its own based on active user or user group behaviors. Such templates will typically be generated for use during the active user session. In either case, there is an unlimited number of templates that may be generated and/or stored within template generator 160 and the number is only limited by the resources allocated to template generator 160. All generated templates, regardless of how they are created are indexed for subsequent use by a user or user group.” (Daly: ¶ 51)
“… If however, it is determined at step 555 that the user's current behavior warrants a reclassification of the user to a new user group, or if the template is no longer relevant to that specific user group, then template generation engine 160 will reclassify the user or group utilizing user classifier 230 and select and/or generate a new template utilizing generator 230 and update the user's group in 250. Reclassification may occur at the same time other related events are still occurring, i.e., the update of the user's group assignment occurs concurrently with the user's interaction with the site. Once updated, template generation engine 160 will continue to monitor the user's behavior to determine if further updates are required. As with the case of a new user, an existing user's template at step 575 may update immediately or may update upon a subsequent triggering event such as next login, next search, next, browser session.” (Daly: ¶ 62)
“when no appropriate existing template can be identified from storage 720 or 260, the template estimator 710 may create one based on a groups' focal points. Such a created personalized template may be created based on a variety of information provided by analyzers 750-770 and some basic group information. In generating a template, various rules or heuristics, stored in a knowledge base 730 may be used. The initial template, denoted as T″ in FIG. 7, may be sent to the template optimizer 740, which may further refine the template. The refinement may be based on a more detailed analysis of various types of information or user interactions, in light of other information provided by analyzers 750-770.” (Daly: ¶ 72) | For further context/examples, see also Daly: ¶¶ 57-61 & 63-72.].

As to dependent claims 5 and 12, Daly-Arnold further shows:
wherein the rearranging further comprises: after the adopting, continuing, at the IHS, to propose and evaluate alternative proposed rearrangements in relation to the rearranged wireframe model [See the cited passages above and/or Daly: ¶¶ 57-61 & 63-72 for the ways in which alternative proposed rearrangements for .

As to dependent claims 6 and 13, Daly-Arnold further shows:
wherein the continuing is based on the input pointer information previously obtained [“A click history analyzer 760 may also be provided to analyze click patterns of the users within the group or others to provide information to assist the template estimator 710 to generate a personalized template. When invoked, the click history analyzer 760 may examine both the click history of the user and that of other users within the user group, stored in a click history database in the information archive 790. Such analysis may aid user profile analyzer 750 to better understand, the context of the click history or the likely module associated with the present click. For instance, if the user of a current template had a number of other clicks after accessing top news stories, such information may be singled out by the click history analyzer 760 and it may be estimated that the current click history is associated with a particular interest in a module. Such information may be of value to the template estimator 710 in determining module placement in a layout template.” (Daly: ¶ 69) | See also the steps 510 and/or 550 in Daly: fig. 5 and/or ¶¶ 09, 33, 36, 41, & 59.].

As to dependent claims 7 and 14, Daly-Arnold further shows:
wherein the continuing is based on newly available input pointer information [“after a user is assigned to a group, and its associated template based on log file analysis, the user's live interactions are monitored to determine if the user's template should be updated and the user assigned to a new group based on the live interactions. Updating the template may be triggered based on a detection of a change in the user's behavior. To detect such a change, dynamic information may be gathered and analyzed over time to see whether the collected information indicates a change. Some changes can be recognized as meaningful upon detection, e.g., a user's input. Some changes may not clearly signal significance in individual instances but cumulatively, they may. For example, individual clicks from a user on a particular URL link or module may not mean much but repeated clicks on the same URL or module may indicate that the content associated with the URL or module may need to become the focal point of the template if it has not already been.” (Daly: ¶ 41)].

As to independent claim 15, Daly shows a method [¶ 08], comprising:
obtaining, at an information handling system (IHS) [¶¶ 06 & 13], input pointer information originating from an input pointing device [“The template may be determined or created based on a user's interests, profile data, user provided data, search behaviors, search history, click history, book marking activities, relation to other users, or any other information learned about the user during interactions on the computer. …” (¶ 33) | See also the steps 510 and/or 550 in fig. 5 and/or ¶¶ 09, 36, 41, 59, & 69.]; 
obtaining, at the IHS, an existing wireframe model of a graphic user interface (GUI) content layout [“The present disclosure relates to providing personalized web page layout. The present disclosure is not directed at personalizing the content selected to be displayed, but to personalize the way the content is displayed for each user or user group. Web pages are typically made up of a series of content modules that are arranged to be displayed on a user's display in a specific configuration. The present disclosure discloses a method, system, and programming for dynamically changing that arrangement for a user based on characteristics specific to that user, such that different users may receive the same content on a web page, but it will be arranged differently for each user or user group.” (¶ 07) | See also steps 530 and/or 560 (fig. 5) and/or the existing wireframe model of a graphic user interface (GUI) content layout in fig. 6(b).]; 
analyzing, at the IHS, a plurality of user journeys through the GUI content layout to obtain usage information, each of the user journeys comprising points … [“The template may be determined or created based on a user's interests, profile data, user provided data, search behaviors, search history, click history, book marking activities, relation to other users, or any other information learned about the user during interactions on the computer. …” (¶ 33)
“A click history analyzer 760 may also be provided to analyze click patterns of the users within the group or others to provide information to assist the template estimator 710 to generate a personalized template. When invoked, the click history analyzer 760 may examine both the click history of the user and that of other users within the user group, stored in a click history database in the information archive 790. …” (¶ 69) | See also ¶¶ 11-15, 36-37, 58-59, & 64.]; 
providing an evaluation output, at the IHS, of results of evaluation of the usage information to show regions of the existing wireframe model based on the usage information [“[…] analysis of a user's log files may require some additional  analyzed for use of personalized layout. This may be accomplished by analyzing historical user log data. User identifiers typically contain data about the user or more specifically, about the user's search and click history. For example, a typical log file may contain identifiers such as a user id or browser cookie, the URL that the user clicked on or visited, a time stamp, the length of time on a visited URL, and a region, module or space_id that the user clicked on the web site.
The preprocessing steps in assigning a personalized template in an embodiment, includes, sessionizing a user's search log files. This may be accomplished by assigning a unique session identifier to a log record for the same user that correspond to the same session. A session may be a period of time, such as 15 minutes between clicks, although other longer or shorter session times may be utilized. In an embodiment, a heuristic approach may be utilized to define the session, and all web pages viewed within that session period are grouped together to form a view distribution for a session. A view distribution is a list of numbers or data that correspond to the number of times a user viewed a certain area or region of a page or module on a website. This is accomplished by analyzing the space_id's (the modules visited or the area of the page interacted with) for each user.” (¶¶ 36-37) | See also ¶¶ 11-15, 58-59, & 64.], 
the evaluation output showing a region of the regions as having been reached in a minimum time [“At step 310, the user data is sessionized and session_ID 450 is added to the log files for the user. The session_ID 450 corresponds to the web sites and modules that the user viewed or clicked on during a particular session. A session may be a predetermined period of time or may be based on a variable limit such as time between clicks. In an embodiment, 15 minutes between clicks was used as the limiting factor to define a session, although other longer or shorter session times may be utilized. In an embodiment, a heuristic approach may be utilized to sessionize the data and define the session, e.g., the session continues as long as the user makes a click within a defined time window. Other sessionizing approaches such as the use of entry and exit pages, or a maximum time between clicks may also be used. Utilizing time 440 to determine if the user is still within the same session, all the web pages viewed within a session are grouped together to form a view distribution at step 320. The view distribution formed at step 320 is a list of numbers or data that correspond to the number of times a user viewed a certain area or region of a page or module on a web page. At step 330, the view distribution is analyzed utilizing a clustering algorithm to determine, based on the URLs 420 and space_IDs 430, where the user visited or clicked on during a session […]” (¶ 59).]; and 
rearranging, at the IHS, the existing wireframe model, based on the evaluation output, to provide a rearranged wireframe model representative of a rearranged GUI content layout [“Traditionally, requested content is delivered in a predetermined arrangement or a relative relationship with respect to other content. In accordance with the present teaching, however, the template generation engine 160 is provided to customize templates that conform to a user's preferences. Additionally or alternatively, the template generation engine 160 may not be a content provider. Rather, the template generation engine 160 creates personalized templates and rearranges the different pieces of content, based on a user or user groups past behaviors. Additionally or alternatively. The template generation engine 160 may be operated by, or associated with search engine 150, content provider 170 or any other unrelated third-party.” (¶ 50) | For further context and/or examples, see also the many “reclassify” and “reassign” alternatives in ¶¶ 08-10, 16, 34, 39-44, 50-52, 60-63, & 66-72.].

As shown above, Daly shows analyzing, at the IHS, a user journey through the GUI content layout to obtain usage information, the user journey comprising points. In lieu of simply pointing to the considerable breadth of the term “paths” as currently recited and/or the spectrum of possible mappings its broadest reasonable interpretation would cover, it is potentially conceded that Daly does not appear to explicitly recite a “paths from each point of the points to a next point of the points, respectively” as apparently intended. In an analogous art, Arnold shows:
each of the user journeys comprising points and paths from each point of the points to a next point of the points, respectively [“… the gesture manager computes user input parameters using the received data. {…} The parameters may include a location for the user input, wherein the location may be a single location associated with a pair of coordinates or a path associated with multiple pairs of coordinates. …” (Arnold: ¶ 42) | For further context, see also Arnold: ¶¶ 36-43];
providing an evaluation output, at the IHS, of results of evaluation of the usage information to show regions of the existing wireframe model based on the usage information [See, e.g., how regions/nodes of an existing wireframe model (e.g. , 
the evaluation output showing a region of the regions as having been reached in a minimum time [“The method may begin at step 300, where the gesture manager receives input data from one or more input devices, such as a touchscreen. The input data may include one or more pairs of coordinates where touch input was sensed, a start time, and an end time.
At step 305, the gesture manager computes user input parameters using the received data. The parameters may include a duration of time associated with the user input based on the received data. The parameters may include a location for the user input, wherein the location may be a single location associated with a pair of coordinates or a path associated with multiple pairs of coordinates. In the case of a scrolling gesture, the parameters may include an axis of scrolling (e.g., vertical or horizontal), a direction (e.g., up, down, left, right), a scrolled distance (computed with respect to the axis of scrolling), and (possibly with respect to portions of the path) velocity and/or acceleration/deceleration. […]
At step 310, the gesture manager identifies a type of the user input based on the location and the duration of time associated with the user input. If the location is a single location and the duration is short, the gesture manager may identify the type of the user input as a tap gesture. If the location is a single location and the duration is long, the Input Thread may identify the type of the user input as a long hold gesture. If the location is a path, the gesture manager may identify the type of the user input as a scrolling-type gesture (which may be vertical, horizontal, etc.). In if the location is an extremely short path, the Input Thread may treat the location as a single location, rather than a path.” (Arnold: ¶¶ 41-43) | See also Arnold: ¶¶ 36-39];

One of ordinary skill in the art, having the teachings of Daly and Arnold before them prior to the effective filing date of the claimed invention, would have been motivated to have Daly’s user journeys comprise both points and paths from each point of the points to a next point of the points, respectively, as taught by Arnold. The rationale for doing so would have been that at the time, one of ordinary skill in the art would have parted from the premise (especially given Daly’s wireframing precedent) that “(l)atency attributable to GUI-related input (e.g., processing touch sensor data to identify a gesture) and output (i.e., updating the GUI in response to received user input) tasks may increase significantly as the GUI becomes more complex and/or as particular components of the GUI become more expensive to render” (Arnold: ¶ 03), and adopting Arnold’s points and paths “techniques may result in a reduction in latency associated with generating and/or updating a view of a GUI for the application, as well as a reduction in latency associated with handling user input received in relation to particular components of the GUI” (Arnold: ¶ 05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Daly and Arnold (hereinafter, the “Daly-Arnold” combination) in order to obtain the invention as recited in claim 15.

As to dependent claim 16, Daly-Arnold further shows:
wherein the rearranging further comprises: proposing, at the IHS, a proposed rearrangement of two or more elements of the existing wireframe model; performing, at the IHS, simulated usage of the proposed rearrangement according to the user journey to obtain simulated usage information; and evaluating, at the IHS, the proposed rearrangement based on the simulated usage information [See, e.g., the proposal (and optional performance) of the rearrangement of two or more elements of the existing wireframe model based on the tagging (Daly: figs. 6(b) versus 6(c) and ¶¶ 60-66). See also how the proposed rearrangement is evaluated based on a plurality of simulated usage alternatives (e.g. history-based auto-generated templates (Daly: ¶ 51), machine learning simulations (Daly: ¶¶ 42-44 & 55-56), the extrapolation of usage tendencies (Daly: ¶¶ 63-66), the simulations and concomitant evaluations of template estimator 710 and/or template optimizer 740 (Daly: ¶¶ 67-72), etc.). For even further context/examples, see also Daly: ¶¶ 15-16, 39-44, & 49-52.].

As to dependent claim 17, Daly-Arnold further shows:
wherein the rearranging further comprises: judging, at the IHS, the proposed rearrangement based on the simulated usage information; and adopting, at the IHS, the rearranged wireframe model to provide the rearranged GUI content layout [“For each of the groups, a personalized layout or template is assigned based on the group's historical behaviors. The templates may be created by a template generator engine or may be designed ahead of time, but in either case, layout and space on the template is prioritized to correspond to the page modules or regions that received the most views in the view distribution for that group. In an embodiment, that layout consists of the selected template that specifies where on the page content should be placed and a set of operational modules that retrieve the content and render it into the template. …” (Daly: ¶ 39)
“… template generation engine 160 will assign the user to the user group defined in the user's profile at step 545 after preprocessing is complete. At step 550, template generation engine 160 monitors the user's current behavior to determine if the user should be reclassified and assigned to a new user group. If it is determined that the user's current behavior is consistent with the currently assigned user group, then no action is taken and the current template and user group assignment are maintained in step 560. …” (Daly: ¶ 62)].

As to dependent claim 18, Daly-Arnold further shows:
wherein the rearranging further comprises: judging, at the IHS, the proposed rearrangement based on the simulated usage information; proposing, at the IHS, an alternative proposed rearrangement of the two or more elements of the existing wireframe model; performing, at the IHS, alternative simulated usage of the alternative proposed rearrangement according to the user journey to obtain alternative simulated usage information; and evaluating, at the IHS, the alternative proposed rearrangement based on the alternative simulated usage information [“template generator 160 may store templates it creates on its own based on active user or user group behaviors. Such templates will typically be generated for use during the active user session. In either case, there is an unlimited number of templates that may be generated and/or stored within template generator 160 and the number is only limited by the resources allocated to template generator 160. All generated templates, regardless of how they are created are indexed for subsequent use by a user or user group.” (Daly: ¶ 51)
“… If however, it is determined at step 555 that the user's current behavior warrants a reclassification of the user to a new user group, or if the template is no longer relevant to that specific user group, then template generation engine 160 will reclassify the user or group utilizing user classifier 230 and select and/or generate a new template utilizing generator 230 and update the user's group in 250. Reclassification may occur at the same time other related events are still occurring, i.e., the update of the user's group assignment occurs concurrently with the user's interaction with the site. Once updated, template generation engine 160 will continue to monitor the user's behavior to determine if further updates are required. As with the case of a new user, an existing user's template at step 575 may update immediately or may update upon a subsequent triggering event such as next login, next search, next, browser session.” (Daly: ¶ 62)
“when no appropriate existing template can be identified from storage 720 or 260, the template estimator 710 may create one based on a groups' focal points. Such a created personalized template may be created based on a variety of information provided by analyzers 750-770 and some basic group information. In generating a template, various rules or heuristics, stored in a knowledge base 730 may be used. The initial template, denoted as T″ in FIG. 7, may be sent to the template optimizer 740, which may further refine the template. The refinement may be based on a more detailed analysis of various types of information or user interactions, in light of other information provided by analyzers 750-770.” (Daly: ¶ 72) | For further context/examples, see also Daly: ¶¶ 57-61 & 63-72.].

As to dependent claim 19, Daly-Arnold further shows:
wherein the rearranging further comprises: after the adopting, continuing, at the IHS, to propose and evaluate alternative proposed rearrangements in relation to the rearranged wireframe model [See the cited passages above and/or Daly: ¶¶ 57-61 & 63-72 for the ways in which, in relation to the rearranged wireframe model, alternative proposed rearrangements are perpetually proposed and evaluated for at least as long as the user maintains their account in an active status.].

As to dependent claim 20, Daly-Arnold further shows:
wherein the continuing is based on newly available input pointer information [“after a user is assigned to a group, and its associated template based on log file analysis, the user's live interactions are monitored to determine if the user's template should be updated and the user assigned to a new group based on the live interactions. Updating the template may be triggered based on a detection of a change in the user's behavior. To detect such a change, dynamic information may be gathered and analyzed over time to see whether the collected information indicates a change. Some changes can be recognized as meaningful upon detection, e.g., a user's input. Some changes may not clearly signal significance in individual instances but cumulatively, they may. For example, individual clicks from a user on a particular URL repeated clicks on the same URL or module may indicate that the content associated with the URL or module may need to become the focal point of the template if it has not already been.” (Daly: ¶ 41)].

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“Claims 1-20 were rejected under § 112(b). Claims 1, 8, and 15 have been amended to correct the informality noted by the Examiner.”


The Office respectfully disagrees. As shown both in the previous action and maintained herein, there are still indefiniteness concerns that were neither fixed by the amendments nor disputed (or even acknowledged) by the Applicant. 

“	Regarding Independent claims 1 and 8, the Examiner conflates alleged teaching of "regions that received the most views" with "a section on which a user spends a longest time." While the Examiner cites paragraph [0039] of Daly, such paragraph refers to groups and the groups historical behaviors, which fails to render obvious and teaches away from "on which a user." Moreover, a number of views by a group is not indicative of a longest time spent by an individual user. To allege teaching of "a section on which the user spends a shortest time," the Examiner quotes a portion of Daly that makes no reference to time. To allege teaching as to "a section the user reaches with a maximum time, and a section the user reaches with a minimum time," the Examiner quotes a portion of paragraph [0059] of Daly that discusses determination of "a session" for the purpose of "session ID 450." However, such a "session" fails to teach or suggest "a section the user reaches with a maximum time, and a section the user reaches with a minimum time." The quoted portion includes "all the web pages viewed within a session are grouped together," apparently indiscriminately teaching away from the claimed subject matter. The Examiner states that "For the 'maximum time' aspect, see also the tags for '[...] regions that received the most views [...]' (  39)]." As stated above, a number of views fails to teach or suggest an amount of time, including a minimum time and a maximum time.
Regarding independent claim 15 the Examiner appears to rely, as in the rejection of claims 1 and 8 above, on a portion of paragraph [0059] of Daly regarding the determination of "a session," which neither teaches nor suggests "the evaluation output showing a region of the regions as having been reached in a minimum time." Paragraph [0059] of Daly does not teach or suggest that feature, as discussed above. Moreover, paragraph [0059] of Daly provides no teaching or suggestion of "a minimum time" but teaches away, mentioning only a maximum time in a different context (between clicks for the purpose of sessionizing). Paragraph [0059] concerns itself with a number of views, not a region of the regions as having been reached in a minimum time.”


The Office respectfully disagrees. Initially, in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). In other words, at the outset, this argument is unpersuasive because it accounts for neither the Daly-Arend combination nor the Daly-Arnold combination. Moreover, it appears that Applicant’s prior art arguments also fail to account for both the breadth of the claim limitations to which they refer, and/or how the previously-presented (and persisting) indefiniteness concerns also affect the scope of said claim limitations. For example, as currently recited, the “longest-time,” “shortest-time,” “maximum-time,” and “minimum-time” attributed to different sections currently only act as labels for the data describing an intended use for each section, particularly when the claims never explicitly recite the actual action of measuring time per se. Similarly, as explained above in the USC 112 section, not only these aforementioned labels but also their accompanying intended use/result descriptors (e.g. the “longest time,” “shortest time,” “maximum time,” and “minimum time” limitations, respectively) are indefinite In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)) are not persuasive and do not overcome either of the two prior art combinations because not only do both of the Daly-Arend and Daly-Arnold combinations sufficiently teach on the argued limitations due to their persisting indefinite and non-functional nature, but also it is respectfully submitted that the cited portions also read on each section’s (time) metadata, respectively.
  
Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173